DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10, 779, 047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of a “causing, by one or more processors, a first device to display a first interface that indicates a first media item is being displayed by a second device to at least one user, the first interface including a first element that is operable to initiate communication with the at least one user; initiating, by the one or more processors and in response to operation of the first element, the communication with the at least one user and causing the first device to display a second interface comprising: a first playback window that displays the first media item that is being displayed by the second device to the at least one user with whom the communication is initiated; a communication window that presents the communication with the at least one user; and a second element that is operable to control a second playback window displayed to the at least one user by the second device by causing  the second device to display a second media item within the controlled second playback window; and controlling , by the one or more processors and in response to operation of the second element, the controlled second playback window by causing the second device to display the second media item within the controlled second playback window to the at least one user with whom the communication is initiated and to whom the second device is displaying the first media item”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421